DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent Wilbur D. Atkins, Jr. was formally charged with serious criminal conduct in violation of Rules 1.15 and 8.4(a)(b) and (e) of the Rules of Professional Conduct. Respondent entered a nolo contendere plea in the 19th Judicial District Court and was subsequently convicted of charitable bingo fraud under La.R.S. 33:4861.16, a misdemeanor. Respondent was placed on bench probation for six months with special conditions. The Hearing Committee concluded that this conviction, albeit a misdemeanor, constituted serious criminal conduct and that Respondent’s actions resulted in over $50,000 being diverted from benevolent use as intended by the applicable statute. The Hearing Committee found that Respondent violated duties owed to his clients, including his own son, the public and the profession; that he acted intentionally; and that he caused actual damages in excess of $50,000. Aggravating circumstances as found by the Hearing Committee included Respondent’s prior disciplinary offenses (disbarment in 1983 for misuse of private funds and two private reprimands in 1989 for improper conduct); a dishonest motive; a pattern of misconduct; a refusal to acknowledge the wrongful nature of his conduct; the lack of expressed willingness to make restitution; and Respondent’s twenty years of experience with the criminal justice system.
The Disciplinary Board adopted the findings of the Hearing Committee. Both the Hearing Committee and the Disciplinary Board recommended that Respondent be disbarred effective November 4, 1994, the date of his interim suspension.
RUpon review of the record of the Disciplinary Board’s Findings and Recommendations, and the record filed herein, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that Wilbur D. Atkins, Jr. be disbarred, that his name be stricken from the roll of attorneys, and that his license to practice law in the State of Louisiana be revoked effective November 4, 1994. All costs of these proceedings are assessed against Respondent.
DISBARMENT ORDERED.

 Lemmon, J., not on panel. Rule IV, Part 2, § 3.